The majority's reliance on our decision in Johnson  Hardin Co.v. Ohio Bur. of Emp. Serv. (June 28, 1989), Hamilton App. No. C-880319, unreported, 1989 WL 71863, does not support a reversal. In that case we observed that discharge under an employer's "no fault" attendance policy may not constitute "just cause" under R.C. 4141.29(D)(2)(a) if the employee is not at fault. However, in Johnson  Hardin Co., id., the general fairness of the employer's policy was not an issue before the referee, and, therefore, on the record we held that the claimant did not satisfy his burden of establishing that he was entitled to unemployment compensation benefits.
What constitutes "just cause" under R.C. 4141.29(D)(2)(a) is a question of fact which depends on "the unique factual considerations of the particular case." Irvine v. Unemp. Comp.Bd. of Review (1985), 19 Ohio St.3d 15, 19 OBR 12,482 N.E.2d 587. To an ordinarily intelligent person, just cause is "a justifiable reason for doing or not doing a particular act."Peyton v. Sun T.V. (1975), 44 Ohio App.2d 10, 12, 73 O.O.2d 8, 9, 335 N.E.2d 751, 752. The record does not disclose whether the employer's "no fault" policy was the product of a unilateral rule, a collective-bargaining agreement, or an express or implied contract; however, appellate courts uniformly agree that to constitute "just cause," the conduct need not rise to the level of misconduct, but the employee must in some way be at fault. Waddell v. Barkan  Neff Co., L.P.A. (1989), 62 Ohio App.3d 158,  574 N.E.2d 1148; Angelkovski v. Buckeye Potato ChipsCo. (1983), 11 Ohio App.3d 159, 11 OBR 242, 463 N.E.2d 1280;Sellers v. Bd. of Review (1981), 1 Ohio App.3d 161, 1 OBR 473,440 N.E.2d 550. Absence, for example, because of a bona fide illness, verified by a doctor and undisputed by the employer, has been held not to be just cause for *Page 639 
discharge under R.C. 4141.29. Schultz v. Herman's Furniture,Inc. (1976), 52 Ohio App.2d 161, 6 O.O.3d 159, 368 N.E.2d 1269.
In reversing the referee and the board of review, the trial court concluded that assessment of the tenth point was reasonable, but based on the incident and Sutherlin's ten years of employment, the discharge did not constitute "just cause" for purposes of denying unemployment compensation benefits. This holding is consistent with the principle that justification for terminating an employee "does not ipso facto constitute just cause for discharge under R.C. 4141.29." Sellers v. Bd. ofReview, supra, 1 Ohio App.3d at 164, 1 OBR at 475,440 N.E.2d at 553.
A common pleas court may reverse a decision of the referee and the board of review if it is unlawful, unreasonable, or against the manifest weight of the evidence as provided in R.C.4141.28(O). Although the credibility of the witnesses and the weight to be given to the evidence are matters for the referee and the board, a reviewing court must reverse a decision which reaches an unreasonable conclusion from essentially undisputed facts in the administrative record. Waddell v. Barkan  NeffCo., L.P.A., supra, citing Opara v. Carnegie Textile Co. (1985),26 Ohio App.3d 103, 26 OBR 312, 498 N.E.2d 485. While the common pleas court cannot substitute its judgment for the board of review's on the facts, if the determination was based upon the manifest weight of the evidence, an appellate court should reverse the common pleas court's decision only upon a showing of abuse of discretion. Angelkovski v. Buckeye Potato Chips Co.,supra.
In the case sub judice, the facts are not disputed. Sutherlin's arrest at work and his involuntary removal from his job as the result of a criminal charge that was ultimately dismissed do not demonstrate fault sufficient to warrant his discharge for just cause as provided in R.C. 4141.29(D)(2)(a). It was reasonable for the trial court to find that the decision of the board of review was against the manifest weight of the evidence. In its decision the majority acknowledges that a purpose of the employer's policy is to give the worker "control over his continued employment." Unlike an employee who has control by making the choice to work despite being sick, Sutherlin had no control, whatsoever, over his apparently groundless arrest.
The trial court's reversal of the decision of the board of review under these facts is consistent with the humanitarian purpose of Ohio's unemployment compensation legislation. SeeIrvine v. Unemp. Comp. Bd. of Review, supra,19 Ohio St.3d at 17, 19 OBR at 14, 482 N.E.2d at 589. Accordingly, the trial court did not abuse its discretion in finding that the decision of the board of review was against the manifest weight of the evidence and contrary to law where the record contains no evidence of fault on the part of Sutherlin. *Page 640